Affirmed as Modified and Opinion Filed March 4, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00444-CR

                         BRANDON GORDY, Appellant
                                    V.
                          STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-00751-T

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Osborne
      Brandon Gordy appeals the trial court’s final judgment convicting him of

murder while committing or attempting to commit the felony offense of injury to a

child (felony murder). The jury found Gordy guilty, found that he used or exhibited

a deadly weapon during the commission of the offense, and assessed his punishment

at imprisonment for life. Gordy raises seven issues on appeal arguing: (1) the

evidence is insufficient to support his conviction because it fails to establish his

identity as the perpetrator; (2) the evidence is insufficient to support his conviction

because it fails to establish he committed or attempted to commit an act clearly

dangerous to human life; (3) the trial court erred when it overruled his objection to
the admission of extraneous-offense evidence; (4) the trial court erred when it denied

his motions for mistrial; (5) the trial court erred when it overruled his objection to

the jury charge because it included the lesser included offense of felony murder; (6)

the trial court erred when it impliedly sustained the State’s objection to his request

that the jury charge include the mens rea of recklessly in the lesser included offense

of injury to a child; and (7) the trial court erred when it impliedly sustained the

State’s objection to his request for the jury charge to include the defense of

emergency medical care. In a cross-point, the State requests that this Court modify

the trial court’s judgment to accurately reflect the jury found Gordy used or exhibited

a deadly weapon during the offense.

      We conclude the evidence is sufficient and the trial court did not err except

by signing a judgment with mistakes in it. The trial court’s final judgment is

affirmed as modified.

             I. FACTUAL AND PROCEDURAL BACKGROUND

      D.D., a four-year-old boy, lived in an apartment with his mother, his three-

year-old brother, Gordy who was his mother’s boyfriend, Gordy and his mother’s

six-month-old daughter, and Gordy’s four-year-old son.          According to D.D.’s

mother, the boys liked to play together but they were not rough.

      On July 14, 2017, at around 6:30 a.m., D.D.’s mother checked on the children

before she left for work. D.D. woke and she told him to go back to sleep. She did

not see any marks or bruises on D.D. before she left for work that morning.

                                         –2–
       Later that day, at 1:58 p.m., the Dallas Fire Department responded to a 9-1-1

call concerning an unresponsive four-year-old male child. When they arrived at the

apartment, they found two children between one and five years old sitting on the

couch. Gordy was in the bathroom performing cardiopulmonary resuscitation (CPR)

on D.D. There were no other adults in the apartment. D.D. had no pulse and was

not breathing. He was taken to the hospital by ambulance. A neighbor took Gordy

and the other children to the hospital. The neighbor stated that Gordy was devastated

and frantic. While trying to resuscitate D.D., hospital staff observed bruising that

became more and more evident while he was in the emergency room. Also, there

was bright red blood at his rectum. Eventually, medical personnel discontinued their

resuscitation efforts.

       While in the pediatric emergency room, Gordy told the charge nurse that he

left D.D. in the shower while he checked on the other children, heard a loud thud,

and returned to find D.D. lying in the bathtub with part of his face in the water and

part of him hanging over the side of the bathtub. Gordy told her that he performed

a sternum rub and CPR as directed by the 9-1-1 operator, when he pressed on D.D.’s

stomach some excrement came out, and D.D. vomited when he was administering

CPR.      According to the charge nurse, Gordy was distraught, frantic,

hyperventilating, and screamed at D.D.’s bedside when resuscitation was

discontinued.



                                        –3–
      Meanwhile, the police found D.D.’s mother, who was returning home from

work, and brought her to the hospital. She arrived after the hospital staff had

discontinued resuscitation efforts. When Gordy tried to grab D.D.’s mother, she

spun around and said, “No, this is your fault. This is your fault. You did this.” The

police separated them to prevent a family violence situation from arising.

      Police began investigating D.D.’s death. During the police investigation,

Gordy’s version of events did not change. During an autopsy of D.D.’s body, the

forensic pathologist found: (1) bruises on his forehead, the bridge of his nose, under

his left eye, over his left shoulder, under his neck, under his chin, multiple

overlapping bruises on the back right-side of his scalp as well as to the lower part of

his right lung, diaphragm, stomach, and bowel; (2) an abrasion below his lip;

(3) discoloration, fresh bleeding, and little tears inside his mouth; (4) bleeding

around the right eye; (5) a fractured collarbone and fractures to his “vertebral

bodies”; (6) the right and left lobes of his liver were almost completely transected

and an additional lobe was “pulled off.” The abdominal cavity around D.D.’s liver

was filled with about a third of his total blood volume. The forensic pathologist

stated that the injuries looked acute or fresh, but she could not determine the exact

time they were sustained. She stated that the majority of these injuries were not the

type of injury that could be sustained from rough play, falling, or CPR and she

believed that they were intentionally inflicted. She determined the cause of D.D.’s



                                         –4–
death was “multiple blunt force injuries” and more specifically, blood loss from the

liver tear.

       Gordy was indicted for capital murder of an individual under ten years of age.

The jury found him guilty of the lesser included offense of murder and assessed his

punishment at imprisonment for life.

                     II. SUFFICIENCY OF THE EVIDENCE
       In issues one and two, Gordy argues the evidence is insufficient to support his

conviction because it fails to establish: (1) his identity as the perpetrator; and (2) that

he committed or attempted to commit an act clearly dangerous to human life. He

contends the jury’s verdict was based on “mere theorizing or guessing” because the

evidence showed only that he was distraught and trying to save the victim’s life, his

statement remained unchanged, and D.D.’s injuries could not be timed to a period

when he was in Gordy’s exclusive care. He also maintains the evidence showed

only that he gave D.D. a sternum rub and CPR at the direction of the 9-1-1 operator.

Further, Gordy argues the evidence showed D.D. could have sustained his injuries

through rough play with his siblings, an accidental fall, jumping from a cabinet, or

clutter and sharp objects throughout the house. The State responds that a rational

jury could have found Gordy committed an act clearly dangerous to human life.

                               A. Standard of Review

       Under the Due Process Clause, a criminal conviction must be based on legally

sufficient evidence. Harrell v. State, 620 S.W.3d 910, 913 (Tex. Crim. App. 2021).

                                           –5–
When reviewing the sufficiency of the evidence, an appellate court considers all of

the evidence in the light most favorable to the verdict to determine whether the jury

was rationally justified in finding guilt beyond a reasonable doubt. See Jackson v.

Virginia, 443 U.S. 307, 318–19 (1979); Harrell, 620 S.W.3d at 913–14. Further, an

appellate court is required to defer to the jury’s credibility and weight determinations

because the jury is the sole judge of the witnesses’ credibility and the weight

assigned to their testimony. See Jackson, 443 U.S. at 319, 326; Harrell, 620 S.W.3d

at 914. An appellate court will consider all evidence when reviewing the sufficiency

of the evidence, whether direct or circumstantial, properly or improperly admitted,

or submitted by the prosecution or defense. Jenkins v. State, 493 S.W.3d 583, 599

(Tex. Crim. App. 2016).

                                 B. Applicable Law

      Section 19.02 of the Texas Penal Code sets out the different manners and

means of committing the offense of murder. TEX. PENAL CODE ANN. § 19.02. While

not a distinct or separate offense, § 19.02(b)(3) is often referred to as the “felony

murder” statute or rule and provides that a person commits murder if:

      [He] commits or attempts to commit a felony, other than manslaughter,
      and in the course of and in furtherance of the commission or attempt,
      or in immediate flight from the commission or attempt, he commits or
      attempts to commit an act clearly dangerous to human life that causes
      the death of an individual.

PENAL § 19.02(b)(3); see also Christian v. State, 286 S.W.3d 63, 68 (Tex. App.—

Texarkana 2009, pet. ref’d) (noting felony murder is not separate and distinct

                                          –6–
offense). Essentially, the State must prove the following: (1) an underlying felony;

(2) an act clearly dangerous to human life; (3) the death of an individual;

(4) causation (the dangerous act causes the death); and (5) a connection between the

underlying felony and the dangerous act (“in the course of and in furtherance of . . .

or in immediate flight from”). Contreras v. State, 312 S.W.3d 566, 583–84 (Tex.

Crim. App. 2010).

      The offense of “injury to a child” can qualify as an underlying felony in a

felony murder prosecution. Id. at 584. Section 22.04(a)(1) of the Texas Penal Code

states that “[a] person commits [the offense of injury to a child] if he intentionally,

knowingly, recklessly, or with criminal negligence, by act . . . causes to a child . . .

serious bodily injury.” PENAL § 22.04(a)(1).

      Direct evidence of the elements of the offense, including the identity of the

perpetrator and culpable mental state, is not required. Hooper v. State, 214 S.W.3d

9, 14 (Tex. Crim. App. 2007). The jury is permitted to make reasonable inferences

from the evidence presented at trial, and circumstantial evidence is as probative as

direct evidence in establishing the guilt of the actor. Id. 14–15. Circumstantial

evidence alone may be sufficient to establish guilt. Id. at 15.

      Cases involving injury to or death of a child often depend on circumstantial

evidence because there is rarely direct evidence of exactly how the injuries occurred.

Mercado v. State, No. 05-16-00152-CR, 2016 WL 7473906, at *7 (Tex. App.—

Dallas Dec. 29, 2016, no pet.) (mem. op., not designated for publication); Bearnth

                                          –7–
v. State, 361 S.W.3d 135, 140 (Tex. App.—Houston [1st Dist.] 2011, pet. ref’d). If

an adult defendant has sole access to a child when the child sustains the injuries, the

evidence is sufficient to support a conviction for injury to a child or murder.

Cuadros–Fernandez v. State, 316 S.W.3d 645, 654 (Tex. App.—Dallas 2009, no

pet.).

                       C. Application of the Law to the Facts
         Gordy argues the evidence is insufficient to prove his identity as the person

who murdered D.D. The record shows that D.D.’s mother left the apartment before

D.D. was injured and she did not observe any marks or bruises on D.D. before she

left for work that morning. And she left D.D. and her other children in the exclusive

care of Gordy for the 7–8 hours preceding the arrival of the Dallas Fire Department.

As a result, the evidence shows that Gordy was the only adult present at the time

D.D. was injured. Because Gordy was the sole adult with access to D.D. at the time

D.D. sustained his injuries, the evidence is sufficient to support Gordy’s identity as

the offender. See Cuadros–Fernandez, 316 S.W.3d at 654 (concluding evidence

sufficient to support conviction for injury to a child or murder if child dies where

adult defendant had sole access to child when child sustained injury). Further, we

note that the evidence shows that, although the pathologist testified that she could

not provide an exact time for the injuries, she did state that they were “acute,”1



   1
     The pathologist defined acute as meaning “up to 24 hours of [the] presentation
of the symptoms.”
                                          –8–
“recent,” or “fresh,” approximately 12–36 hours old, caused by “multiple blunt force

injuries” and more specifically, blood loss from the liver tear, and she “would not

expect the child to live more than a few hours with [the blood loss from the liver

tear].”

          Also, Gordy maintains the evidence showed only that he was distraught and

trying to save the victim’s life, his statement remained unchanged, and D.D.’s

injuries could not be timed to a period when he was in Gordy’s exclusive care.

However, the record also shows that the forensic pathologist testified in detail about

the extent of D.D.’s injuries, the majority of D.D.’s injuries were not the type of

injury that could be sustained from rough play, falling, or CPR, and she believed that

D.D.’s injuries were intentionally inflicted, not accidental. In particular, she stated

D.D.’s liver injury was the result of a direct blow to his abdomen. Further, although

she could not provide an exact time for the injuries, she did state that they were acute

or recent. Gordy’s challenge to the sufficiency of the evidence relating to whether

he committed or attempted to commit an act clearly dangerous to human life is

actually an attack on the credibility and weight assigned to the evidence by the jury.

We are required to defer to the jury’s credibility and weight determinations because

the jury is the sole judge of the witnesses’ credibility and the weight assigned to their

testimony. See Jackson, 443 U.S. at 319, 326; Harrell, 620 S.W.3d at 914.




                                          –9–
       After reviewing the evidence, we conclude that a rational jury could have

found the elements of the offense beyond a reasonable doubt. Accordingly, we

conclude the evidence is sufficient to support Gordy’s conviction for felony murder.

       Issues one and two are decided against Gordy.

                     III. EXTRANEOUS-OFFENSE EVIDENCE

       In issue three, Gordy argues the trial court erred when it overruled his

objection to the admission of extraneous-offense evidence through the testimony of

the forensic pathologist and the autopsy photographs in violation of Texas Rules of

Evidence 401, 403, and 404.2 He contends that, to prove his identity and intent, the

State offered circumstantial evidence of extraneous injuries to D.D. Gordy argues

the State introduced this evidence to show that his account of events was inconsistent

with D.D.’s injuries even though there were no common characteristics among

D.D.’s extraneous injuries to constitute a signature. Gordy maintains that no specific

intent to commit a felony can be gleaned from any of D.D.’s injuries and there was

little testimony providing a temporal proximity of the various injuries. The State

responds the forensic pathologist who performed the autopsy is entitled to testify

about the manner of death, cause of death, and the number and types of injuries the

victim sustained.




   2
     Although Gordy generally argues that the testimony of the forensic pathologist and the autopsy
photographs were admitted in violation of Rules 401, 403, and 404, his argument focuses on Rule 404(b).
However, we liberally construe his argument to pertain to all three rules of evidence.
                                                –10–
                              A. Standard of Review

      An appellate court reviews a trial court’s decision to admit or exclude

evidence for an abuse of discretion. Henley v. State, 493 S.W.3d 77, 82–83 (Tex.

Crim. App. 2016). A trial court abuses its discretion when its decision falls outside

the zone of reasonable disagreement. Id. at 83. An appellate court will uphold a

trial court’s evidentiary ruling if it was reasonably supported by the evidence and

correct on any theory of law applicable to the case. De La Paz v. State, 279 S.W.3d

336, 344 (Tex. Crim. App. 2009). Further, an appellate court shall give deference

to a trial court when it decides not to exclude extraneous-offense evidence and finds

that the probative value of that evidence is not outweighed by the danger of unfair

prejudice. See Moses v. State, 105 S.W.3d 622, 627 (Tex. Crim. App. 2003).

                                B. Applicable Law

      Relevant evidence is always admissible unless specifically prohibited. TEX.

R. EVID. 402. Evidence is relevant if: (a) it has any tendency to make a fact more or

less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action. TEX. R. EVID. 401. The number and location

of wounds inflicted are probative of a defendant’s intent to kill and his mental state

at the time of the offense. See Motilla v. State, 78 S.W.3d 352, 359 (Tex. Crim. App.

2002).    Additionally, evidence of injury may be probative of the specific

circumstances of the murder and the veracity of a defendant’s statement to police.

See, e.g., Rojas v. State, 986 S.W.2d 241, 250 (Tex. Crim. App. 1998). Generally,

                                        –11–
a photograph is admissible if verbal testimony as to matters depicted in the

photographs is also admissible. Williams v. State, 958 S.W.2d 186, 195 (Tex. Crim.

App. 1997). Therefore, if verbal testimony is relevant, photographs of the same are

also relevant. Id.

      A trial court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, or needlessly

presenting cumulative evidence. EVID. 403. When undertaking a Rule 403 analysis,

a trial court must balance (1) the inherent probative force of the proffered item of

evidence along with (2) the proponent’s need for that evidence against (3) any

tendency of the evidence to suggest a decision on an improper basis, (4) any

tendency of the evidence to confuse or distract the jury from the main issues, (5) any

tendency of the evidence to be given undue weight by a jury that has not been

equipped to evaluate the probative force of the evidence, and (6) the likelihood that

presentation of the evidence will consume an inordinate amount of time or merely

repeat evidence already admitted. Gigliobianco v. State, 210 S.W.3d 637, 641–42

(Tex. Crim. App. 2006). Rule 403 favors admissibility and presumes relevant

evidence is more probative than prejudicial. Rayford v. State, 125 S.W.3d 521, 529

(Tex. Crim. App. 2003).

      In determining whether the danger of unfair prejudice substantially outweighs

a photograph’s probative value, a court may consider many factors. Williams v.

                                        –12–
State, 301 S.W.3d 675, 690 (Tex. Crim. App. 2009). These include: (1) the number

of such photographs the proponent offers; (2) their gruesomeness; (3) their level of

detail; (4) their size; (5) whether they are in color or black-and-white; (6) whether

they are close-ups; (7) whether they depict a clothed versus a naked body; (8) the

availability of other means of proof; and (9) other circumstances unique to the

individual case. Id. Autopsy photographs are generally admissible unless they

depict mutilation of the victim caused by the autopsy itself. Id.

      Even when evidence is relevant, Texas Rule of Evidence 404(b) prohibits the

admission of evidence of other crimes, wrongs, or acts unless it is relevant to prove

some issue other than the defendant’s criminal character. EVID. 404(b)(1). Such

issues include the following: (1) motive; (2) opportunity; (3) intent; (4) preparation;

(5) plan; (6) knowledge; (7) identity; and (8) absence of mistake or accident. EVID.

404(b). Evidence of other crimes, wrongs, or bad acts may also be admissible to

rebut a defensive theory. See Powell v. State, 63 S.W.3d 435, 439 (Tex. Crim. App.

2001).

                      C. Application of the Law to the Facts

      The indictment charged Gordy with:

      [I]ntentionally and knowingly caus[ing] the death of [D.D.], an
      individual, hereinafter called deceased, by STRIKING DECEASED
      WITH AND AGAINST AN UNKNOWN OBJECT, THE EXACT
      NATURE AND DESCRIPTION OF WHICH ·IS UNKNOWN TO
      THE GRAND JURY, and the deceased was at the time of the offense
      under ten years of age.


                                        –13–
(Emphasis in orig.) During the trial, Gordy objected on the basis of Rules 401, 403,

and 404(b) to any testimony by the forensic pathologist about “old injuries” to D.D.

arguing they were extraneous offenses. He also objected to the admission of the

autopsy photographs based on his previous objections. The State responded that the

forensic pathologist’s testimony was necessary to rebut Gordy’s claim that D.D. fell

in the bathtub and it was contextual. The State also told the trial court, “I do want

to remain clear that I am not going to go into any previous or prior injuries. Only

the ones that the [forensic pathologist], combined with what the mother says, are

acute.” The trial court admitted the evidence which consisted of: (1) the forensic

pathologist’s testimony about the external and internal injuries she observed on D.D.

during the autopsy and her determination as to the cause and means of D.D.’s death;

and (2) the autopsy photographs.

       First, Gordy argues the forensic pathologist’s testimony and the autopsy

photographs were not relevant under Rule 401. The forensic pathologist was entitled

to testify to the manner of death, cause of death, and the number and types of injuries

D.D. sustained. See Long v. State, 823 S.W.2d 259, 274, 275 (Tex. Crim. App.

1991). And because the forensic pathologist’s verbal testimony was relevant, the

autopsy photographs of the same were also relevant. See Williams, 958 S.W.2d at

195.

       Accordingly, we conclude the forensic pathologist’s testimony and the

autopsy photographs were relevant to establish the identity of the victim, the manner

                                        –14–
and means of death, and the force used, which are certainly facts that are of

consequence to the determination of the alleged offense. See EVID. 401 (defining

relevant evidence as any evidence that has any tendency to make a fact more or less

probable than it would be without the evidence).

      Second, Gordy argues the forensic pathologist’s testimony and the autopsy

photographs were more prejudicial than they were probative under Rule 403. He

contends that this evidence “undeniably tilted the jury toward conviction.” The

forensic pathologist’s testimony concerned the intentional nature of D.D.’s injuries,

provided a medical explanation for his death, and established an approximate time

as to when the injuries were inflicted. Also, the trial court admitted over Gordy’s

objection State’s Exhibit Nos. 20–33 and 35, which are autopsy photographs

depicting the injuries to the victim’s body, his partially transected liver, and a

medical manikin. They are displayed in the appellate record as black-and-white

photographs that are approximately 8 inches x 10 inches in size. They do not show

any mutilation of D.D.’s body caused by the autopsy itself. The majority of the

photographs are closeups of D.D.’s face and unclothed upper torso showing the

extent of the injuries he suffered and in State’s Exhibit No. 31, D.D.’s head had been

shaved to show the bruising to his scalp. Further, the autopsy photographs illustrated

the forensic pathologist’s testimony. We conclude the trial court did not abuse its

discretion when it determined the probative value of the forensic pathologist’s



                                        –15–
testimony and the autopsy photographs was not outweighed by their prejudicial

effect.

          Third, Gordy argues the forensic pathologist’s testimony and the autopsy

photographs were impermissible extraneous-offense evidence under Rule 404(b).

We note that Gordy refers only generally to the forensic pathologist’s testimony and

State’s Exhibit Nos. 20–33 and 35, and he does not specify on appeal the specific

injuries to D.D. that he believes were extraneous or “old injuries.” Rather, he

contends the evidence only shows D.D. was in his exclusive care the 7–8 hours

preceding the 9-1-1 call and the forensic pathologist stated the injuries could have

been 12–36 hours old, so D.D.’s injuries constitute extraneous-offense evidence.

          An extraneous offense is any act of misconduct, whether prosecuted or not,

that is not shown in the charging papers. See Manning v. State, 114 S.W.3d 922,

926 (Tex. Crim. App. 2003); Rankin v. State, 953 S.W.2d 740, 741 (Tex. Crim. App.

1996). It is an offense beyond or unrelated to the offense for which a defendant is

on trial. Manning, 114 S.W.3d at 926–27; see also Extraneous Offense, BLACK’S

LAW DICTIONARY (11th ed. 2019). In this case, the indictment alleged that Gordy

struck D.D. with or against an unknown object causing his death. The forensic

pathologist testified that the injuries she was describing were “acute,” “recent,” or

“fresh,” approximately 12–36 hours old, and caused by “blunt force” or “force.” She

also stated that in order to transect the liver it would take “much more directed

force.” She determined that the cause of D.D.’s death was “multiple blunt force

                                         –16–
injuries” and more specifically, blood loss from the liver tear. We do not see how

the forensic pathologist’s testimony and the accompanying autopsy photographs

relate to extraneous acts or injuries—rather, these are injuries related to the offense

for which Gordy was charged and on trial. As a result, we cannot conclude that the

trial court’s decision to overrule Gordy’s Rule 404(b) objection to this evidence falls

outside the zone of reasonable disagreement.

       Finally, with respect to the external bruising and rectal bleeding injuries,

before the forensic pathologist testified, the charge nurse testified that she saw

bruising on D.D.’s body and that more bruising seemed to be appearing on his body

while they were trying to resuscitate him. She also stated that there was bright red

blood at his rectum.3 Further, State’s Exhibits Nos. 4 and 5, which were admitted

into evidence without objection, depict close-ups of D.D.’s face after medical

personnel discontinued resuscitation efforts. The charge nurse also described where

the bruising to his “left side” and along his shoulder could be seen in those photos.

In addition, D.D.’s mother testified without objection that the photograph in State’s

Exhibit No. 20 showed bruises on D.D.’s face and those bruises were not present

when she left for work on the day of his death. She also stated that she did not “do

anything to cause the bruises on [D.D.’s] body.” With respect to State’s Exhibit

Nos. 21–24, 27, and 29–30, they depict external bruising to D.D.’s body. It is well


   3
     Gordy did object to a portion of the charge nurse’s testimony under Texas Rules of Evidence 702 and
705 on the basis that she was a fact witness, not an expert witness, but he does not complain on appeal
about the overruling of this objection.
                                                –17–
settled that erroneously admitted evidence will not result in reversal if other evidence

that proves the same fact was admitted without objection. See Coble v. State, 330

S.W.3d 253, 282 (Tex. Crim. App. 2010).

      We conclude the trial court did not err when it overruled Gordy’s Rule 401,

403, and 404(b) objections to the admission of the forensic pathologist’s testimony

and the autopsy photographs.

      Issue three is decided against Gordy.

                         IV. MOTION FOR MISTRIAL

      In issue four, Gordy argues the trial court erred when it denied his motions for

mistrial after the charge nurse and Detective Rico Harris testified to “extraneous

offenses” by repeatedly referring to an ongoing Texas Department of Family and

Protective Services (CPS) investigation, which was the subject of a motion in limine.

He contends that although the trial court sustained his objections and instructed the

jury to disregard, the errors were incurable. The State responds that the trial court’s

limiting instructions were an adequate remedy.

                               A. Standard of Review
      An appellate court reviews a trial court’s ruling on a motion for mistrial for

an abuse of discretion. Ocon v. State, 284 S.W.3d 880, 884 (Tex. Crim. App. 2009).

A trial court abuses its discretion if its decision is outside the zone of reasonable

disagreement. Id. An appellate court does not substitute its judgment for that of the

trial court but decides whether the trial court’s decision was arbitrary or

                                         –18–
unreasonable. See Webb v. State, 232 S.W.3d 109, 112 (Tex. Crim. App. 2007).

When reviewing the denial of a motion for mistrial, an appellate court views the

evidence in the light most favorable to the trial court’s ruling, considering only those

arguments before the trial court at the time of the ruling. See Ocon, 284 S.W.3d at

884; Webb, 232 S.W.3d at 112.

                                 B. Applicable Law
      Although not expressly provided for in the Texas Code of Criminal Procedure,

a mistrial is an appropriate remedy in “extreme circumstances” for a narrow class of

highly prejudicial and incurable errors. Ocon, 284 S.W.3d at 884 & n.3. A mistrial

halts trial proceedings when the error is so prejudicial that expenditure of further

time and expense would be wasteful and futile. Id. at 884; Ladd v. State, 3 S.W.3d

547, 567 (Tex. Crim. App.1999). Whether an error requires a mistrial must be

determined by the particular facts of the case. Ocon, 284 S.W.3d at 884. Because

it is a drastic remedy, a mistrial should be granted only when residual prejudice

remains after less drastic alternatives have been explored.            Id. at 884–85.

Instructions to the jury are generally considered sufficient to cure improprieties that

occur during trial, and appellate courts generally presume that a jury will follow the

trial judge’s instructions. Gamboa v. State, 296 S.W.3d 574, 580 (Tex. Crim. App.

2009); see also Taylor v. State, No. 02-16-00299-CR, 2017 WL 5894923, at *3 (Tex.

App.—Fort Worth Nov. 30, 2017, pet. ref’d) (mem. op., not designated for

publication) (concluding trial court did not err in denying motion for mistrial because

                                         –19–
mere mention of CPS “reason to believe” finding is not grounds for mistrial and

nothing in record suggests jury failed to follow trial court’s instruction to disregard).

                          C. Application of the Law to the Facts
        Gordy does not argue that the State asked improper questions. Rather, he

contends that three statements by two witnesses that mentioned CPS warranted a

mistrial because those statements suggested he engaged in an ongoing pattern of

abuse and increased the likelihood that the jury would attribute to him all of the

injuries to which the forensic pathologist testified.4 Specifically, Gordy complains

about the following testimony by the pediatric charge nurse, Diana Flurry-Wilemon:

        State:                  At some point, are detectives called?
        Flurry-Wilemon: Yes, ma’am.

        State:                  When does that happen?
        Flurry-Wilemon: That     happens      also    immediately       after
                        pronouncement. We have several calls that we
                        make. We make them to the medical examiner and
                        let them know that y’all need to come. We call
                        transplant alliance for any patient that dies in the
                        hospital. Anytime there’s a child death, we call
                        CPS, we call—the child abuse unit generally is
                        called out as well.

        Defense Counsel: Judge, again, I object to the witness’ nonresponsive
                         answer. I object to specifically a mention that was
                         ruled on by a motion in limine prior to trial, that that
                         answer violates that motion in limine.



    4
      As we previously determined, the forensic pathologist testified that the injuries she was describing
were “acute,” “recent,” or “fresh” and approximately 12–36 hours old. Contrary to Gordy’s assertion, she
did not testify about any old injuries.
                                                 –20–
      Court:             Okay. Let me just advise the witness, just be sure
                         that you are answering specifically the questions
                         that are being asked. Okay?

      Defense Counsel: Judge, is my objection overruled?

      Court:             Yes.
      Defense Counsel: Thank you.

      State:             So the child is there and covered. What happens as
                         far as the medical examiner coming out or the
                         detectives coming out? Tell us what happened in
                         this case.

      Flurry-Wilemon: In this case, the initial response was from a detective
                      from the child abuse unit from Dallas Police
                      Department. When I—I also got a very quick
                      response from the Department of Family
                      Services, because there was a CPS case that was
                      ongoing.
      Defense Counsel: Hold on. Let me lodge my objection. Judge, I
                       object that the witness’ answer violates a motion in
                       limine.

      Court:             Sustained.
      Defense Counsel: I would ask the jury to be instructed to disregard the
                       answer by the witness.
      Court:             Let me advise the jurors to please disregard the last
                         statement that you just heard from the witness.
      Defense Counsel: And we would request a mistrial, Your Honor.

      Court:             Mistrial is denied.

(Emphasis added.). Also, he complains about the following testimony by Detective

Rico Harris:

      State:             Do you know how police were notified?


                                       –21–
      Det. Harris:       I believe there were—from my understanding, there
                         probably was some discussion at the hospital that
                         something else might have happened.

      State:             Now, you weren’t at the hospital—

      Det. Harris:       Yeah.
      State:             —so you wouldn’t know the discussions. But the
                         hospital—or someone from the hospital notified—

      Det. Harris:       Yes. They either notified CPS 3:56 PM directly
                         or they might have called our office directly.

      State:             Either way, at that—

      Defense Counsel: Judge, I will object to the nonresponsive comment
                       by the witness.
      Court:             Sustained.

      Defense Counsel: I will object that it’s a violation of our motion in
                       limine.
      Court:             Sustained.
      Defense Counsel: I will ask that the jury be instructed to disregard the
                       comment by the witness.
      Court:             Jury, please disregard the last comment.

      Defense Counsel: I would move for a mistrial.

      Court:             Mistrial is denied.

(Emphasis added.)

      Two of the complained of statements—one made by the pediatric charge nurse

and the other by the detective—merely reference that the hospital contacted CPS.

Further, the pediatric charge nurse clarified that the hospital contacts CPS anytime

a child dies. The third complained of statement—made by the pediatric charge

                                       –22–
nurse—did reference that there was an ongoing CPS investigation. However, she

did not provide any further detail as to whom they were investigating, which child

in the family that investigation pertained to, or the concerns forming the basis of that

investigation. After sustaining two of Gordy’s objections to these references to CPS,

the trial court made two instructions to disregard the references to the CPS. Further,

nothing in the record suggests that the jury failed to follow the trial court’s

instructions to disregard. Accordingly, we conclude the trial court did not err when

it denied Gordy’s motions for mistrial.

      Issue four is decided against Gordy.

                           V. JURY CHARGE ERROR

      In issues five, six, and seven, Gordy argues the trial court erred when it

overruled his objection to the jury charge because it included the lesser included

offense of felony murder and impliedly sustained the State’s objection to his requests

that the jury charge include the mens rea of recklessly for the lesser included offense

of injury to a child and the defense of emergency medical care.

                              A. Standard of Review
      An appellate court reviews the trial court’s decision to include a lesser

included offense in the jury charge for an abuse of discretion. See Threadgill v.

State, 146 S.W.3d 654, 666 (Tex. Crim. App. 2004) (concluding trial court did not

abuse discretion when no evidence to support inclusion of lesser included offence).

However, when reviewing a trial court’s decision to exclude or include a defensive

                                          –23–
issue in its charge, an appellate court views the evidence in the light most favorable

to the defendant’s requested submission. Jordan v. State, 593 S.W.3d 340, 343 (Tex.

Crim. App. 2020).

                  B. Lesser Included Offense of Felony Murder
      In issue five, Gordy argues the trial court erred when it overruled his objection

to the inclusion of the lesser included offense of felony murder in the jury charge

because: (1) a § 19.02(b)(3) felony murder is not a lesser included offense of capital

murder as the statute clearly states that only the culpable mental state of intentionally

or knowingly for murder under § 19.02(a)(1) is included; and (2) allowing a lesser

included offense for felony murder, which has a different culpable mental state,

“expands the offense” charged in the indictment. The State responds that felony

murder is a lesser included offense of capital murder so Gordy had sufficient notice

that he could be convicted of that offense.

                                 1. Applicable Law

      If there is sufficient evidence to support a conviction on a lesser included

offense, a trial court may submit the lesser included-offense instruction, even though

the defendant did not request the charge and even over the defendant’s objection.

Castro v. State, No. 05-19-00427-CR, 2020 WL 2847288, at *3 (Tex. App.—Dallas

June 2, 2020, pet. ref’d) (mem. op., not designated for publication).

      Section 19.03(a) of the Texas Penal Code describes offenses which—together

with the offense of murder as defined under section 19.02(b)(1)—constitute capital

                                         –24–
murder, including when “the person murders an individual under 10 years of age.”

PENAL §§ 19.02(b), 19.03(a)(8). If a jury does not find beyond a reasonable doubt

that a defendant is guilty of capital murder, he may still be convicted of murder or

any other lesser included offense. Id. § 19.03(c).

      Section 19.02 of the Texas Penal Code sets out the different manners and

means of committing the offense of murder. PENAL § 19.02. The three methods of

committing murder set forth in the § 19.02 are not distinct and separate offenses.

Smith v. State, 436 S.W.3d 353, 378 (Tex. App.—Houston [14th Dist.] 2007, pet.

ref’d); Christian, 286 S.W.3d at 68; Gandy v. State, 222 S.W.3d 525, 529 (Tex.

App.—Houston [14th Dist.] 2007, pet. ref’d). Nevertheless, as previously noted,

§ 19.02(b)(3) is often referred to as the “felony murder” statute or rule. See PENAL

§ 19.02(b)(3); Christian, 286 S.W.3d at 68 (noting felony murder is not separate and

distinct offense). In certain circumstances, felony murder can be a lesser included

offense of capital murder. See Threadgill, 146 S.W.3d at 665.

                      2. Application of the Law to the Facts

      During the charge conference, Gordy objected to the inclusion of felony

murder as a lesser included offense, arguing that the culpable mental state for capital

murder under § 19.03(a)(8) does not include the culpable mental state for felony

murder under § 19.02(b)(3) and that the inclusion of felony murder in the charge

improperly expanded the offense charged in the indictment. The charge provided

the following definition for murder: “A person commits the offense of murder if he

                                        –25–
intentionally or knowingly causes the death of an individual.” And it provided the

following definition for capital murder: “A person commits the offense of capital

murder if he commits murder, as defined above, and the person murders an

individual under ten years of age.” In addition, the jury charge included another

definition of murder, which related to the lesser included offense of felony murder:

      A person commits the offense of felony murder if he commits or
      attempts to commit a felony, other than manslaughter, and in the course
      of and in the furtherance of the commission or attempt, or in immediate
      flight from the commission or attempt, he commits or attempts to
      commit an act clearly dangerous to human life that causes the death of
      an individual.
Based on these definitions and their corresponding application paragraphs, Gordy

complains that the jury was permitted to consider that he could have committed

capital murder by committing an act clearly dangerous to human life in the course

of committing a felony, rather than only by intentionally or knowingly causing the

death of D.D. Gordy appears to argue that “felony murder” is a separate and distinct

offense from “murder.”

      Although § 19.02(b)(3) is often referred to as the “felony murder” statute or

rule, it is one of three methods of committing “murder” under § 19.02; it is not a

separate and distinct offense. See Christian, 286 S.W.3d at 68. Further, § 19.03(c)

makes clear that “murder” is a lesser included offense of capital murder. PENAL

§ 19.03(c); see Fuentes v. State, 991 S.W.2d 267, 272 (Tex. Crim. App. 1999) (“The

elements of felony murder [under Section 19.02(b)(3)] are included within the proof


                                       –26–
necessary for capital murder committed in the course of robbery [that is,

§ 19.03(a)(2)].”).

      To the extent that Gordy argues the inclusion of the lesser included offense of

felony murder “expands the offense” of capital murder charged in the indictment,

we disagree. Gordy was indicted for intentionally or knowingly causing D.D.’s

death by striking D.D. with and against an unknown object. The jury charge

contained the lesser included offense of felony murder by committing or attempting

to commit the felony offense of injury to a child by intentionally or knowingly

causing serious bodily injury to D.D. and while in the course of or in furtherance of

that offense did commit an act clearly dangerous to human life. Serious bodily injury

means “bodily injury that creates a substantial risk of death or that causes death.”

PENAL § 1.07(a)(46). To prove Gordy intentionally or knowingly caused D.D.’s

death, the State necessarily had to prove Gordy intentionally or knowingly caused

serious bodily injury to D.D. by committing an act clearly dangerous to human life.

      We note that we considered a similar argument to Gordy’s in Polk v. State,

No. 05-03-01244-CR, 2004 WL 2802505 (Tex. App.—Dallas Dec. 1, 2004, no pet.)

(not designated for publication). In Polk, the appellant was indicted for capital

murder and convicted of the lesser included offense of murder under § 19.02(b)(2).

Id. at *1. On appeal, the appellant argued that murder under § 19.02(b)(2) is not a

lesser included offense of capital murder and that the jury charge enlarged the

offense charged in the indictment. Id. This Court concluded the trial court did not

                                        –27–
err in submitting the charge because murder under § 19.02(b)(2) is a lesser included

offense of capital murder.              Id.; see also PENAL § 19.03(c).                 Also, this Court

concluded that to prove the appellant intentionally and knowingly caused the

victim’s death under § 19.03, the State necessarily had to prove the defendant caused

seriously bodily injury under § 19.02(b)(2), so the appellant’s conviction on the basis

that he intended to cause the victim serious bodily injury and committed an act

clearly dangerous to human life causing the victim’s death was not an enlargement

of the offense of capital murder. Id. at *2.

        We conclude the trial court did not err when, in its discretion, it included the

lesser included offense of felony murder in the jury charge. See Polk, 2004 WL

2802505, at *1–2.

        Issue five is decided against Gordy.

                     C. Lesser Included Offense of Injury to a Child
        In issue six, Gordy argues the trial court erred when it impliedly sustained the

State’s objection to his request that the jury charge include the mens rea of reckless5

in the lesser included offense of injury to a child.6 He maintains the only acts

attributable to him are a sternum rub and CPR. And the evidence showed that he



    5
      Gordy does not allege the trial court erred when it impliedly sustained the State’s objection to the
inclusion of the mens rea of negligently for the lesser included offense of injury to a child.
    6
       Gordy also claims in a single statement that “the trial court’s denial of [his] request thereby violated
his rights under the Sixth, Eighth, and 14th Amendments to the federal constitution and article I, sections
10 and 19 of the Texas Constitution.” However, he provides no case law or further argument in support of
this statement, so we do not address it.
                                                    –28–
was distressed. As a result, Gordy contends he could not have been aware that his

alleged actions would be the direct cause of D.D.’s death. Further, Gordy argues he

was harmed by the trial court’s error because a mens rea of recklessly would have

lowered the offense and punishment range to that of a second degree felony. The

State responds that there is not a scintilla of evidence to support that Gordy

recklessly caused the serious bodily injuries that resulted in D.D.’s death. Assuming

without deciding the trial court erred, we consider whether that error was harmful

error.

                                   1. Applicable Law

         When presented with an argument that a trial court committed jury charge

error, the reviewing court must conduct a two-step inquiry: (1) Did an error occur?;

and (2) If so, did it cause harm that rises to the level of reversible error? Ngo v.

State, 175 S.W.3d 738, 743 (Tex. Crim. App. 2005). The degree of harm necessary

for reversal depends on whether the defendant preserved the error by objection. Id.

If a defendant preserves error, then he only has to show “some harm” to his rights.

Id. If he fails to object, he must demonstrate “egregious harm.” Id.

         An offense is a lesser included offense if: (1) it is established by proof of the

same or less than all the facts required to establish the commission of the offense

charged; (2) it differs from the offense charged only in the respect that a less serious

injury or risk of injury to the same person, property, or public interest suffices to

establish its commission; (3) it differs from the offense charged only in the respect

                                           –29–
that a less culpable mental state suffices to establish its commission; or (4) it consists

of an attempt to commit the offense charged or an otherwise included offense. TEX.

CODE CRIM. PROC. ANN. art. 37.09. When error occurs in a jury instruction, not from

the failure to include a lesser included offense but from a defect in the lesser included

instruction that the trial court did submit, and the jury finds the defendant guilty of

the greater offense, the verdict nullifies any possible harm from the defective

instruction on the lesser offense. Saunders v. State, 913 S.W.2d 564, 569 (Tex.

Crim. App. 1995); see also Watson v. State, No. 05-16-00140-CR, 2017 WL

6506313, at *2 (Tex. App.—Dallas Dec. 20, 2017, no pet.) (mem. op., not designated

for publication) (discussing egregious harm).

                       2. Application of the Law to the Facts
      During the charge conference, Gordy requested the inclusion of the lesser

included offense of injury to a child under the intentionally, knowingly, recklessly,

or negligently mental states. The State objected to the inclusion of the recklessly

and negligently mental states. Although the trial court did not expressly sustain the

State’s objection, the jury charge provided the following definition of injury to a

child: “A person commits injury to a child if he intentionally or knowingly by act

causes serious bodily injury to a child 14 years of age or younger.” And the

application paragraph stated:

      Now, if you unanimously find from the evidence beyond a reasonable
      doubt that . . . Gordy, did then and there, intentionally or knowingly
      cause serious bodily injury to [D.D.], a child 14 years of age or
      younger . . . by striking [D.D.] with or against an unknown object, the
                                        –30–
      exact nature and description of which is unknown to the Grand Jury,
      then you will find [Gordy] guilty of injury to a child serious bodily
      injury, as included in the indictment.

      Here, the claimed jury-charge error is a defect in the definition and application

paragraph of the lesser included offense of injury to a child. But Gordy was

convicted of the greater offense of felony murder. Accordingly, we conclude that,

even if the trial court erred when it impliedly sustained the State’s objection to the

inclusion of the mens rea of recklessly in the lesser included offense of injury to a

child, Gordy was not harmed by that error. See Saunders, 913 S.W.2d at 569.

      Issue seven is decided against Gordy.

                     D. Defense of Emergency Medical Care
      In issue seven, Gordy argues the trial court erred when it impliedly sustained

the State’s objection to his request for the jury charge to include the defense of

emergency medical care under § 22.04(k)(2) of the Texas Penal Code. The State

responds that the trial court did not err when it sustained the State’s objection to the

inclusion of that defense because Gordy never admitted any act that caused D.D.’s

injury.

                                 1. Applicable Law

      Regardless of the strength or credibility of the evidence, a defendant is entitled

to an instruction on any defensive issue that is raised by the evidence. Jordan, 593

S.W.3d at 343. A defensive issue is raised by the evidence if there is sufficient

evidence to support a rational jury finding as to each element of the defense. Id.


                                         –31–
      Section 22.04(k) of the Texas Penal Code provides that it is a defense to

prosecution for the offense of injury to a child in § 22.04 that the act or omission

consisted of emergency medical care administered in good faith and with reasonable

care by a person not licensed in the healing arts. PENAL § 22.04(k)(2). The defense

found in subsection (k)(2), concerning emergency medical care administered in good

faith, is commonly referred to as the “Good Samaritan” defense. See Shaw v. State,

243 S.W.3d 647, 658–59 (Tex. Crim. App. 2007). It is a defense of confession and

avoidance. See id. at 659. Confession-and-avoidance defenses do not negate any

element of an offense, including intent; instead, they excuse what would otherwise

constitute criminal conduct. Id. The emergency medical care defense deals with

justifying otherwise-harmful conduct toward a child on the grounds that the conduct

was in the best medical interest of the child. Cornet v. State, 359 S.W.3d 217, 225

(Tex. Crim. App. 2012).

      With confession-and-avoidance defenses, a defensive instruction is

appropriate only when the defendant’s defensive evidence essentially admits to

every element of the offense including the culpable mental state but interposes the

justification to excuse the otherwise criminal conduct. Shaw, 243 S.W.3d at 659;

see Juarez v. State, 308 S.W.3d 398, 401–03 (Tex. Crim. App. 2010) (discussing

confession-and-avoidance doctrine with respect to affirmative defenses of necessity,

self-defense, and emergency medical care). The doctrine requires a defendant to

first admit that he engaged in the proscribed conduct by admitting all elements of

                                       –32–
the underlying offense, then claim that his commission of the offense is justified

because of other facts. See Shaw, 243 S.W.3d at 659. If the defensive evidence does

no more than attempt to negate an element of the offense, a defendant is not entitled

to a defensive instruction on any defense that is subject to the doctrine of confession

and avoidance. Id.

                      2. Application of the Law to the Facts
      During the charge conference, Gordy requested the inclusion of the defense

of emergency medical care. The State objected. Although the trial court did not

expressly sustain the State’s objection, the jury charge did not include the emergency

medical care defense.

      Section 22.04(a)(1) of the Texas Penal Code states that “[a] person commits

[the offense of injury to a child] if he intentionally, knowingly, recklessly, or with

criminal negligence by act . . . causes to a child . . . serious bodily injury.” PENAL

§ 22.04(a)(1). The forensic pathologist testified the cause of D.D.’s death was

“multiple blunt force injuries” and, more specifically, blood loss from the liver tear.

She also stated that D.D.’s injuries were not the type of injury that could be sustained

from rough play, falling, or CPR and the tear to D.D.’s liver was the result of a direct

blow to his abdomen. Further, Gordy did not admit to the elements of the offense

of injury to a child or any act that caused the fatal injuries to D.D. and then present

the emergency medical care defense. Rather, Gordy had two defensive theories at

trial: (1) D.D.’s injuries occurred when he fell in the tub and Gordy administered

                                         –33–
CPR; and (2) given the time frame provided by the forensic pathologist as to when

D.D.’s injuries were sustained, those injuries occurred before D.D. was in Gordy’s

care. Accordingly, we conclude the trial court did not err when it impliedly sustained

the State’s objection to Gordy’s request for the confession-and-avoidance defense

of emergency medical care because it had no application under Gordy’s defensive

theories and the evidence.

      Issue seven is decided against Gordy.

                 VI. MODIFICATION OF THE JUDGMENT

      In a cross point, the State requests that this Court modify the trial court’s

judgment to accurately reflect the jury found Gordy used or exhibited a deadly

weapon during the offense. Further, although neither party raises the issue, we

observe that the final judgment incorrectly states Gordy was convicted of capital

murder of a child under ten years of age, lists the statute for the offense as “19.03 A

8 Penal Code,” and states the degree of the offense as “Capital Offense.”

      The jury charge shows that the jury did not find Gordy guilty of capital

murder. Rather, it found him guilty of the lesser included offense of felony murder.

The statute for the offense of capital murder is Texas Penal Code § 19.03 while the

statute for felony murder is § 19.02(b)(3). Compare PENAL § 19.02 (murder) with

PENAL § 19.03 (capital murder). Further, felony murder is a first-degree felony, not

a capital felony. Compare PENAL § 19.02(c) (except as provided under subsection

(d), an offense under this section is a first-degree felony) with PENAL § 19.03(b)

                                        –34–
(offense of capital murder is capital felony). Also, the jury answered “yes” to the

special question on whether he used or exhibited a deadly weapon during the

commission of the offense.

      An appellate court has the authority to modify an incorrect judgment to make

the record speak the truth when it has the necessary information to do so. See TEX.

R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993);

Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d) (en

banc). We conclude the trial court’s final judgment should be modified as follows:

      (1) “Offense for which Defendant Convicted: Capitol [sic] Murder
      Child Under/10 Years” is modified to read “Offense for which
      Defendant Convicted: Felony Murder”;

      (2) “Statute for Offense: 19.03 A 8 Penal Code” is modified to read
      “Statute for Offense: Penal Code § 19.02(b)(3)”;
      (3) “Degree of Offense: Capital Felony” is modified to read “Degree of
      Offense: 1st Degree Felony”; and

      (4) “Findings on Deadly Weapon: N/A” is modified to read “Findings
      on Deadly Weapon: Yes.”

See TEX. R. APP. P. 43.2(b); Bigley, 865 S.W.2d at 27–28; Asberry, 813 S.W.2d at

529–30. As a criminal appeal, this case involves the restriction of a person’s liberty

and is a matter of public concern. See Shumate v State, No. 05-20-00197-CR, 2021

WL 4260768, at *3 (Tex. App.—Dallas Sept. 20, 2021, no pet.). These are not trivial

matters and it is concerning that appellate counsel failed to alert this Court to many

of the errors in the judgment. Although errors occur, the number and nature of the

unaddressed errors in this judgment is concerning. See id.

                                        –35–
      The State’s cross point is decided in its favor.

                               VII. CONCLUSION

      The evidence is sufficient to support Gordy’s conviction for felony murder

and the trial court did not err except by signing a judgment with mistakes in it.

      As modified, the trial court’s final judgment is affirmed.

      The trial court is directed to prepare a corrected judgment that reflects the

modifications made in this Court’s opinion and judgment in this case. See Shumate,

2021 WL 426072.




                                            /Leslie Osborne//
                                            LESLIE OSBORNE
190444f.u05                                 JUSTICE



Do Not Publish
TEX. R. APP. P. 47




                                        –36–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

BRANDON GORDY, Appellant                     On Appeal from the 283rd Judicial
                                             District Court, Dallas County, Texas
No. 05-19-00444-CR          V.               Trial Court Cause No. F18-00751-T.
                                             Opinion delivered by Justice
STATE OF TEXAS, Appellee                     Osborne. Justices Schenck and
                                             Partida-Kipness participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      (1) “Offense for which Defendant Convicted: Capitol [sic] Murder
      Child Under/10 Years” is modified to read “Offense for which
      Defendant Convicted: Felony Murder”;

      (2) “Statute for Offense: 19.03 A 8 Penal Code” is modified to read
      “Statute for Offense: Penal Code § 19.02(b)(3)”;

      (3) “Degree of Offense: Capital Felony” is modified to read “Degree of
      Offense: 1st Degree Felony”; and

      (4) “Findings on Deadly Weapon: N/A” is modified to read “Findings
      on Deadly Weapon: Yes.”

As REFORMED, the judgment is AFFIRMED.

      We DIRECT the trial court to prepare a corrected judgment that reflects this
modification.


Judgment entered this 4th day of March, 2022.


                                      –37–